Citation Nr: 0029870	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This case arises before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim. 

The Board remanded this appeal in June 1998 and July 1999 to, 
inter alia, provide the veteran a VA examination.  The 
requested development has been accomplished to the extent 
necessary.  The Board now proceeds with its review of the 
claim.


FINDING OF FACT

There are no current signs or symptoms of urethritis.


CONCLUSION OF LAW

A compensable rating for urethritis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.31, 4.115a, 4.115b, Diagnostic Code 7512 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records show that he was 
diagnosed as having urethritis due to gonococcus in October 
1952.

In April 1979, the veteran claimed entitlement to service 
connection for a genitourinary disorder.  Private treatment 
records from G. Glantz, M.D. showed that he was treated for 
chronic posterior urethritis in January 1973.  Treatment 
records dated through 1978 were negative for any recurrence 
of this condition.

In August 1979, the RO granted service connection for 
urethritis.  A noncompensable disability rating was assigned 
under Diagnostic Code 7512.

More recently, in December 1994 the veteran requested 
reevaluation of the disability rating assigned for his 
service-connected urethritis.  In conjunction with his claim, 
the RO obtained his treatment records from Dr. Glantz, dated 
from 1989 to 1995.  It was noted that the veteran had been 
treated for low grade recurrent prostatitis since the 1970s.   

Dr. Glantz's record further showed that the veteran was 
diagnosed as having adenocarcinoma of the prostate in March 
1989.  Recent intravenous pyelogram (IVP) showed negative 
upper urinary tracts.  The veteran underwent a radical 
prostatectomy.  

In June 1994, Dr. Glantz indicated that five urinalyses had 
shown 1+ blood with negative microhematuria.  Current 
urinalysis showed trace blood.  The veteran was asymptomatic 
with no gross hematuria.  In July 1994, cystourethroscopy 
revealed that the urethra was negative.  There were slight 
inflammatory changes just below the bladder neck.  There were 
no lesions in the bladder.  The urethral orifices were 
normal.  IVP was essentially normal.  There was a 
questionable decreased in bladder size and the bladder was in 
a low position after the radical prostatectomy. Dr. Glantz 
diagnosed posterior urethritis and prescribed medication for 
the veteran.    In November 1994, it was noted that the 
veteran was asymptomatic.  Urinalysis was essentially 
negative.  

VA treatment records of the veteran showed the presence of 
microhematuria in January 1995.  He was not on medication.  

The veteran complained of pain and swelling in the left 
epididymis in February 1995.  He denied any urinary symptoms.  
Dr. Glantz noted that the left epididymis was swollen and 
tender.  Urinalysis was essentially negative.  VA treatment 
records dated in May 1995 showed that the veteran denied any 
urinary symptoms.  

Upon VA examination in July 1995, the veteran complained of 
burning on urination and soreness in the left testis.  
Urinalysis revealed a few red blood cells.  Urine for culture 
and sensitivity was reported as no growth.  An IVP was 
essentially negative and revealed an asymmetric appearance of 
the bladder.  The examiner stated that the bladder was 
dropped, almost like a cystocele, due to the previous radical 
prostatectomy with some disturbance of the support of the 
bladder, postoperatively.  There was very little residual 
urine, about 25 to 30 cc.  On examination, the right testis 
was normal.  There was a moderately-sized left varicocele, 
which the examiner felt was causing the pain in the left 
testis.  The examiner further stated that the veteran's 
burning on urination and small amount of microhematuria was 
due to insufficient water intake.  It was noted that the 
veteran's prostate cancer was well under control.  He was 
advised of the proper method of hydration.  

VA treatment records dated in October 1995 showed that the 
veteran had a small amount of microhematuria.  He complained 
of nocturia one to two times a night.  His stream was 
forceful.  In November 1995, the veteran reported nocturia 
two to three times a night.  During the day, he complained of 
a slight wetting of his underwear four to five times.  He 
denied any nocturnal enuresis.  Urinalysis showed trace blood 
in December 1995.     

The veteran was examined by Pat B. Unger, M.D. in January 
1996.  He complained of intermittent inflammatory symptoms 
with left epididymal orchitis without acute swelling.  This 
occurred several month ago and now was with slight 
exacerbation.  He was not having any obstructive urination 
and had a 7 milliliter bladder scan post void residual.  
Urine culture was negative.  Abnormal findings consisted of a 
somewhat firm and indurated left epididymis and a firm right 
epididymis.  Dr. Unger stated that he would see the veteran 
on a bi-annual basis or more frequently if his epididymitis 
worsened.  

On examination by Dr. Under in March 1996, the veteran 
complained of some post void dribble.  He was not aware of 
any hesitancy.  He did not have obvious purulent discharge 
though he stated that he had urethritis for the years prior 
to his prostatectomy.  He did not complain of continued 
decrease in stream or nocturia.  Dr. Unger noted that on 
bladder scan the veteran had 260 cc., which was inaccurate 
since the veteran voided 350 cc.  The urine was clear with a 
trace of blood.  There were no signs of epididymitis and no 
flank pain.   The veteran was prescribed medication.  

In April 1996, the veteran stated that he got up at least two 
times a night to void and during the day voided every three 
hours.  He stated that he had dripping during the day and 
wore support.

Urinalysis showed trace blood in June 1996 and the veteran 
stated that his urinary control was much improved.     

In September 1997, the veteran complained of a possible 
urinary tract infection.  He was on no medication.  His 
testes were a little sore with increased frequency and a 
little burning with urination.  There was tenderness of the 
left epidymidis.  The veteran was prescribed medication for 
epididymitis and chronic cystitis.  

In February 1998, Thomas D. Fields, M.D. stated that the 
veteran had some mild voiding complaints and mild leakage, 
but did not wear a pad.  He further noted that prior 
cystoscopy, IVP, and renal ultrasound were negative.  There 
was a trace of blood in the urine and mild induration of the 
left epididymis.  

A VA examination was conducted in September 1998.  The 
veteran gave a history of urinary tract infections that had 
responded well to antibiotics, as well as cancer of the 
prostate in 1989.  He complained of nocturia two to three 
times a night.  He stated that this started prior to his 
radical prostatectomy.  He also complained of urinary 
dribbling and that he had to change his underclothing twice a 
day.  This also started prior to his radical prostatectomy.  
He stated that he voided with a fair stream and experienced 
occasional urinary urgency and dysuria.  Urinalysis was 
negative for evidence of a urinary tract infection.  The 
examiner diagnosed adenocarcinoma of the prostate, status 
post radical prostatectomy; nocturia, urgency, and post-
micturition dribbling not secondary to the prostatectomy; and 
no present evidence of urethritis or urinary tract infection.

On most recent VA examination in November 1999, the veteran 
was seen by the same examiner that examined him in September 
1998.  The examiner reviewed the claims file.  The veteran's 
complaints included urinary frequency and nocturia.  He 
stated that he voided approximately every two hours during 
the day.  At night, he awakened between two and four hours to 
void.  He voided with a fair to good urine stream.  He stated 
that his symptoms were present prior to his prostatectomy in 
1989.  Urinalysis on April 13, 1999, was negative for 
evidence of lower urinary tract infection.  A similar study 
on April 7, 1999, showed only 7 red blood cells per high 
power field.  An IVP in July 199 was negative.  It was noted 
that in the past the veteran experienced brief relief or 
improvement in his symptoms with antibiotic therapy.  The 
examiner concluded that the veteran's symptoms were most 
likely secondary to an overactive bladder disorder and that 
the probability of bladder neck obstruction was unlikely 
because of his radical prostatectomy.  The examiner diagnosed 
overactive bladder and nocturia and urinary frequency.

On examination by Dr. Fields in November 1999, the veteran 
complained of urinary frequency and some mild discomfort in 
the testicles.  Urine culture showed no growth.  There was a 
trace of blood which was chronic.  Physical examination was 
essentially negative, except for minimal tenderness of the 
epididymis.  The veteran was prescribed medication.  

The veteran was again examined by Dr. Fields in March 2000.  
Dr. Fields indicated that the veteran was there to follow up 
on a radical prostatectomy that had been done in 1989.  His 
complains included some frequency and dribbling, which was 
chronic.  Urine was clear.  His medication was changed.     


II.  Legal analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 C.F.R. § 3.103(a) (2000).  
In this case, the veteran was provided appropriate VA 
examinations.  The RO complied with the Board's July 1999 
Remand instructions.  There is sufficient evidence of record 
to properly evaluate his service-connected disorder.  
Therefore, the Board concludes that no further assistance to 
the veteran is required to comply with the duty to assist.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2000).  In a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a noncompensable rating will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000). 

The veteran's urethritis, which is inflammation of the 
urethra, is evaluated under Diagnostic Code 7512, analogous 
to cystitis.  See 38 C.F.R. §§ 4.20, 4.115b Diagnostic Codes 
7500-7542 (2000); see Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (Board should provide an explanation for a 
diagnostic code used for a disorder that must be rated 
analogously to another disorder); Dorland's Illustrated 
Medical Dictionary 1779 (28th ed. 1994).  

Diagnostic Code 7512 provides that chronic cystitis, 
including interstitial and all etiologies, infectious and 
non-infectious, be rated as voiding dysfunction.  The veteran 
complains primarily of urinary frequency, urine leakage, and 
urinary tract infections.  There have been no complaints or 
objective findings of obstructed voiding.  

A 10 percent disability rating is warranted when there is 
daytime voiding interval between two and three hours, or, 
awakening to void two times per night.  A 20 percent 
disability rating is assigned for daytime voiding interval 
between one and two hours, or, awakening to void three to 
four times per night.  A 40 percent disability rating is 
assigned when there is daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512 (2000).

When there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
warranted; requiring the wearing of absorbent materials which 
must be  changed 2 to 4 times per day, a 40 percent rating is 
warranted; and requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent rating is warranted.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512 (2000).

A 10 percent rating is assigned for urinary tract infection 
that requires long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  
A 30 percent rating is assignment when there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7512 (2000).

After reviewing the medical evidence, it is clear that the 
veteran's impairment from his service-connected urethritis 
does not warrant a compensable rating regardless of which 
rating criteria are used to evaluate his claim.  There is no 
recent evidence of urethritis.  Examiners have primarily 
diagnosed epididymitis, cystitis, and an overactive bladder 
disorder, which are nonservice-connected disorders.  The most 
recent diagnosis of urethritis was approximately six years 
ago in 1994.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the veteran has experienced urinary 
frequency and other symptoms, these were noted in conjunction 
with his nonservice-connected disorders.  Indeed, after 
review of the claims folder, the VA examiner in November 1999 
concluded that the veteran's symptoms were most likely 
secondary to an overactive bladder disorder.  In September 
1998, this examiner also stated that there was no evidence of 
urethritis.  The veteran has exhibited no recent objective 
findings of urethritis, despite extensive evaluation and work 
up.  

The Board has considered the statements of the veteran, and 
finds no reason to doubt his description of his complaints and 
symptoms.  However, as a layperson he is not competent to 
express an opinion regarding assessing the comparative 
severity of the service-connected disorder or attributing 
specific symptoms to the service-connected disability.  The 
Board concludes that the preponderance of the evidence is 
against assignment of a compensable rating for the veteran's 
urethritis.  The benefit-of-the-doubt doctrine is not for 
application in this case as the evidence for and against the 
claim is clearly not in equipoise.  38 C.F.R. §§ 3.102, 4.3 
(2000).  The 0 percent disability rating now in effect 
accurately reflects the level of impairment that the veteran 
experiences. 



ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected urethritis is denied.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


